Electronically Filed
                                                               Supreme Court
                                                               SCAP-13-0002896
                                                               24-DEC-2013
                                                               09:25 AM



                              SCAP-13-0002896

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      IN THE MATTER OF THE TAX APPEAL OF TRAVELOCITY.COM, LP,
              Petitioners/Appellees-Cross-Appellants,

                                     vs.

                DIRECTOR OF TAXATION, STATE OF HAWAI#I,
                 Respondent/Appellant-Cross-Appellee.


           APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
               (T.A. NO. 11-1-0021 AND CONSOLIDATED CASES:
         11-1-0022, 11-1-0023, 11-1-0026, 11-1-0027, 11-1-0029,
         11-1-0030, 11-1-0031, 11-1-0032, 11-1-0033, 12-1-0287,
         12-1-0288, 12-1-0289, 12-1-0292, 12-1-0293, 12-1-0294,
             12-1-0295, 12-1-0297, 12-1-0299, and 12-1-0300)

             ORDER GRANTING APPLICATIONS FOR TRANSFER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Circuit Judge Lee, in place of Acoba, J., recused.)

             Upon consideration of the applications for transfer

filed by the ten online travel companies1 and the Director of

Taxation for the State of Hawai#i, on December 2, 2013, the

respective responses, and the record,



     1
       The ten online travel companies include Expedia, Inc., Hotels.com,
L.P., Hotwire, Inc., Travelocity.com LP, Site59.com, LLC, Orbitz, LLC, Trip
Network, Inc. (d/b/a Cheaptickets.com), Internetwork Publishing Corp. (d/b/a
Lodging.com), Priceline.com, Incorporated, and Travelweb LLC.
          IT IS HEREBY ORDERED that the applications for transfer

are granted pursuant to HRS §§ 602-58(a)(1) and 602-58(b)(1)

(Supp. 2012).   This case is transferred to the supreme court

effective the date of this order.

          DATED: Honolulu, Hawai#i, December 24, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Randal K.O. Lee




                                -2-